Name: Council Regulation (EEC) No 1568/92 of 16 June 1992 amending Regulation (EEC) No 3643/85 concerning the import arrangements applicable to certain third countries in the sheepmeat and goatmeat sector as from 1986
 Type: Regulation
 Subject Matter: tariff policy;  means of agricultural production;  Europe;  animal product
 Date Published: nan

 20. 6. 92 Official Journal of the European Communities No L 166/3 COUNCIL REGULATION (EEC) No 1568/92 of 16 June 1992 amending Regulation (EEC) No 3643/85 concerning the import arrangements applicable to certain third countries in the sheepmeat and goatmeat sector as from 1986 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ^), Whereas Regulation (EEC) No 3643/85 (3) lays down the import arrangements applicable to certain third countries which traditionally export to the Community ; Whereas an Agreement between the European Economic Community and the Government of Denmark and the Home Government of the Faroe Islands has been approved by Decision 91 /668/EEC (4) ; Whereas this Agreement provides for the opening of an annual zero tariff quota for 20 tonnes of sheepmeat and goatmeat originating in the Faroe Islands ; Whereas this Agreement also provides for the said quota to be applied as part of the autonomous import arrangements provided for in Regulation (EEC) No 3643/85 ; whereas the aforementioned Regulation must be amended accordingly, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 3643/85 is hereby replaced by the following : 'Article 1 1 . The import levy applicable to the following products shall be limited to a maximum of 10 % ad valorem^ subject to annual quantitative limits expressed in tonnes of carcase equivalent for each third country concerned and by category : CN code \ Description Third country and quantity concerned Chile Other third countries (a) 0104 0104 10 0104 10 90 0104 20 0104 20 90 0204 Live sheep and goats :  sheep :   other than pure-bred breeding animals (b)  goats :   other than pure-bred breeding animals (b) Meat of sheep or goats, fresh, chilled or frozen :  fresh or chilled  frozen 4  º 0 0 1 490 50 100 200 (c) (a) Excluding Argentina, Australia, Austria, Bulgaria, Czechoslovakia, the Faroe Islands, Hungary, Iceland, New Zealand, Poland, Romania, Uruguay, Croatia, Slovenia and Yugoslavia. (b) The coefficient to be employed for converting net mass (live weight) into carcase mass (carcase weight equivalent) shall be 0,47 for products falling within subheadings 0104 10 90 and 0104 20 90 of the combined nomenclature . (c) Of which 100 tonnes shall be reserved for Greenland. (') OJ No C 82, 2. 4. 1992, p. 7 . (2) Opinion delivered on 12 June 1992 (not yet published in the Official Journal). (3) OJ No L 348, 24. 12. 1985, p. 2 . Regulation last amended by Regulation (EEC) No 3939/87 (OJ No L 373, 31 . 12. 1987, p. 1 ). (&lt;) OJ No L 371 , 31 . 12. 1991 , p. 1 . No L 166/4 Official Journal of the European Communities 20 . 6. 92 2. For the following products coming from the Faroe Islands, the import levy or, where appropriate, the applicable import duty shall be zero, subject to an annual overall limit of 20 tonnes expressed in carcase weight equivalent : CN code Description 0204 Meat of sheep or goats, fresh, chilled or frozen 0206 80 99 Edible offal of sheep or goats, fresh or chilled 0206 90 99 Edible offal of sheep or goats, frozen 0210 90 11 Meat of sheep or goats, salted, in brine, dried or smoked, with bone in 0210 90 19 Meat of sheep or goats, salted, in brine, dried or smoked 0210 90 60 ex 1601 Sausages and similar products, of meat, meat offal or blood, food preparations based on these products :  of sheep and goats ex 1602 Other prepared or preserved meat, meat offal or blood : I  of sheep and goats 3. For the products referred to in paragraph 2 falling within the following CN codes 0206 80 99, 0206 90 99 and 0210 90 60 and notwithstanding the first subparagraph of Article 15 ( 1 ) of Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (*), application of paragraph 2 shall be conditional upon the presentation of an import licence issued subject to the conditions laid down in Article 15 of the said Regulation. 4. Member States may be authorized to issue import licences for the products referred to in paragraphs 1 and 2 up to the limit of the quantities corresponding to their traditional imports coming from the third countries concerned. 0 OJ No L 289, 7. 10. 1989, p. 1 . Regulation last amended by Regulation (EEC) No 1741 /91 (OJ No L 163, 26. 6 . 1991 , p. 41 ).' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 16 June 1992. For the Council The President Arlindo MARQUES CUNHA